DETAILED ACTION
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/03/2022 has been entered. 

Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Non-Final Office Action is in Reply to the amendment/request for continued examination (hereinafter “Response”) dated 06/03/2022.  Claim(s) 1, 3-5, 8, 11-12, and 15 are presently pending.  Claim(s) 1 is/are amended.  Claim(s) 2, 6-7, 9-10, 13-14, and 16 is/have been cancelled.  
Response to Arguments
Regarding the rejection of claim(s) 1-4 and 6-9 under 35 U.S.C. 102(a)(1) as being anticipated by Ingram (US Pat. Pub. No. 2013/0108450), and of claim(s) 5 and 10-16 under 35 USC 103 as being unpatentable over Ingram in view of Nallam (US Pat. No. 9,309,783), the applicant(s) argues that these references do not teach that the concave portion is aligned with the leading edge of the blade body in the first direction, as required by the amended claim 1.  
The Office respectfully considers this argument persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made regarding claims 1, 3-4, and 8 under 35 USC 102 as being anticipated by Shirley (US Pat. Pub. No. 2019/0003323 A1), with evidence provided by Smith (US Pat. Pub. No. 2015/0107265 A1), wherein Shirley discloses the claimed turbine blade comprising a concave portion aligned with the leading edge, and regarding claims 5, 11-12, and 15 under 35 U.S.C. 103 as being unpatentable over Shirley in view of Smith.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shirley (US Pat. Pub. No. 2019/0003323 A1), with evidence provided by Smith (US Pat. Pub. No. 2015/0107265 A1).
Regarding claim 1, the limitation “for a steam turbine having a rotor shaft that rotates about a rotation axis and a gas main channel formed around the rotor shaft” in lines 1-2 of the claim are herein interpreted as intended use.  Shirley discloses a turbine blade (200) for a gas turbine engine (Fig. 1) having a rotor shaft (48, 50) that rotates about a rotation axis (see Fig. 1 and [0022]) and a gas main channel formed around the rotor shaft (see Fig. 1, path of airflow 76 through components 20, 22, 24, 26, 28, 30, 32, 34, 36, and 38).  While Shirley does not explicitly teach that this turbine blade may be used in a steam turbine having a similar rotor shaft and steam main channel (these structures are commonly understood to be essential components of a gas or steam turbine; see for example the steam turbine of Smith, Fig. 1), the turbine blade structure disclosed by Shirley is capable of use in a steam turbine without modification, since the turbine blade of Shirley comprises a reaction surface (outer surface of airfoil 172) which would turn a steam turbine rotor when exposed to the steam flow through the turbine in the same manner as a conventional steam turbine blade (see for example steam turbine blade 202 in Smith, Fig. 1-5, [0017], and [0019]), if not ideally.  Further, turbine blades with contoured end plates, such as the turbine blade assembly of Shirley, are known in the art to be effective and even desirable for use in steam turbines, as is taught by Smith (Fig. 2-4, [0024-0025], [0034], and [0038, ln 12-14).  Therefore, the gas turbine blade of Shirley may also be used for a steam turbine.  Shirley further discloses that the turbine blade comprises: a blade body (airfoil 172) comprising: a blade surface (202) extending in a blade height direction (see Fig. 5A); and a leading edge (212) that faces an upstream side in a flow direction of gas (or steam) in the gas (or steam) main channel (see Fig. 5A and [0042]); and an end plate (220) connected to an end of the blade body in the blade height direction (see Fig. 5A-5C and [0042]) and that extends in a first direction intersecting the blade height direction (see Fig. 5A, the first direction being the circumferential direction of the rotor, which is perpendicular to the blade height direction R and axial direction A), wherein the end plate comprises an end surface (222) facing a second direction (axial direction A) intersecting the blade height direction and the first direction and facing the upstream side (see Fig. 5A-5C and [0042]), the end surface of the end plate comprises: a convex portion (252) protruding in the second direction (see annotated Fig. 5C and [0042], ln 7-14); and a concave portion (250) recessed in the second direction (see Fig. 5B and annotated Fig. 5C below, and [0042], ln 7-14; here it is clear from Fig. 5B and 5C that the recessed portion 250 is recessed in both the blade height direction and the axial (second) direction), when viewed from above/below the convex portion and the concave portion in reference to an axis parallel to a height dimension of the turbine blade, the convex portion and the concave portion are alternately formed in the first direction (see Fig. 5C and [0042], ln 7-14), the convex portion comprises a surface orthogonal to the rotation axis (see annotated Fig. 5C below, wherein it is clear that a tangent line to the surface of the of the convex portion at a point may be drawn which is orthogonal to the rotation axis (direction A)), the concave portion comprises a surface orthogonal to the rotation axis (see annotated Fig. 5C below, wherein it is clear that a tangent line to the surface of the of the concave portion at a point may be drawn which is orthogonal to the rotation axis 
    PNG
    media_image1.png
    473
    606
    media_image1.png
    Greyscale
(direction A)), the convex portion and the concave portion are formed over an entire height of the end plate in a thickness direction of the end plate (see annotated Fig. 5A below; here it is visually apparent that the convex and concave portions formed in the end surface of the end plate extend from the top surface of the end plate to beyond the bottom surface of the end plate, thereby extending over and beyond an entire height of the end plate the blade thickness direction (R)), the convex portion and the concave portion configure collision surfaces to the steam (see Fig. 5A and [0042]; here these surfaces are described as part of the “flow surface” 226), and the concave portion is aligned with the leading edge of the blade body in the first direction (see Fig. 5A and 5B; here it is visually apparent from these figures, particularly from the axial forward view of the blade in Fig. 5B, that the concave portion 250 is aligned with the leading edge 212 of the blade in the first (circumferential) direction; see also Fig. 7-8, wherein it is similarly visually apparent, for this embodiment of blade 272 and end plate 320, with alternating concave portions 332A and convex portions 328A, that the concave portions 332A are each aligned with a respective airfoil leading edge in the first direction).  

    PNG
    media_image2.png
    937
    982
    media_image2.png
    Greyscale
Regarding claim 3, Shirley further discloses that when viewed from above/below the convex portion and the concave portion in reference to the axis, surfaces of the convex portion and the concave portion facing the upstream side form a curved line that is continuous in the first direction (see Fig. 5C and [0042], ln 10-14).
Regarding claim 4, Shirley further discloses that when viewed from above/below the convex portion and the concave portion in reference to the axis, at least one of the concave portion and the convex portion is formed in plurality (see embodiment of Fig. 5A-5C and [0042]).  Here it is visually apparent from Fig. 5C that two concave portions are formed in the end surface of the end plate for each blade assembly.  Further, in the embodiment of Fig. 7-8, it is clear from Fig. 8 and from [0046] that the end plate may include multiple convex (328A) and concave (332A) portions, each of the concave portions being aligned with the leading edge of a respective blade (272) (see Fig. 8 and [0046], ln 6-9). 
Regarding claim 8, Shirley further discloses that when viewed from above/below the convex portion and the concave portion in reference to the axis, the concave portion is formed in plurality (see in re claim 4).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 11-12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shirley in view of Smith.
Regarding claim 5, Shirley discloses a gas turbine comprising the turbine blade according to claim 1, wherein the turbine blade is disposed such that the second direction coincides with an axial direction of the rotor shaft (see Fig. 5A-5C, wherein direction A is the axial direction of the rotor shaft).  
Shirley fails to teach a steam turbine comprising the turbine blade according to claim 1.
Smith exhibits a turbine blade (202) of the same structure as that of Shirley, comprising a reactive surface which configures the turbine blade to turn a rotor shaft (14) upon which it is provided when exposed to steam flow (see Fig. 1-5, [0017], and [0019]) and comprising a contoured endplate (216) which includes convex and concave portions (see Fig. 3-4, [0024-0025], and [0034]) .  Shirley teaches that such a reaction turbine blade with end plate contouring may be used in a steam turbine ([0017], lines 1-3 and [[0038], ln 11-13) and that the convex and concave portions of the turbine blade may enhance the efficiency, reduce the fluid dynamic losses, and/or enhance the strength and/or useful life of a blade in this setting ([0034]).
Because both Shirley and Smith describe turbine blades with end plate contouring including convex and concave portions, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the gas turbine blade of Shirley in a steam turbine, rather than a gas turbine, such that the turbine blade is disposed such that the second direction coincides with an axial direction of the rotor shaft of the steam turbine (as is done in Shirley), since it is well known in the art to use contoured turbine blades of the same structure as that of Shirley in a steam turbine in order to provide the benefits of enhanced efficiency, reduced fluid dynamic losses, and/or enhanced strength and/or useful life of the blade, as described by Smith ([0034]).
Regarding claim 11, the proposed combination exhibits the steam turbine comprising the turbine blade as claimed (see in re claim 5).
Regarding claim 12, the proposed combination exhibits the steam turbine comprising the turbine blade as claimed (see in re claim 5).
Regarding claim 15, the proposed combination exhibits the steam turbine comprising the turbine blade as claimed (see in re claim 5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric A Lange whose telephone number is (571)272-9202.  The examiner can normally be reached on M-F 8:30am-noon and 1pm-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee Jr. can be reached on (571) 272-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC A LANGE/Examiner, Art Unit 3745             
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745